DETAILED ACTION
Claims 1-27 are pending. 
Priority: 7/13/2017
Assignee: Western Digital



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2020 has been entered.
 
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance.
Claims 1, 17 and 26 contain the following limitations that distinguish the claims from the prior art:
“…A portable external hard drive configured to repurpose an accelerometer sensor or a shock sensor of the portable external hard drive for detecting falls to also validate user inputs without using any input hardware other than the accelerometer sensor or the shock sensor, the portable external hard drive comprising: an enclosure without a touch sensitive input device and without a display screen; a data interface configured to removably connect to and transfer data to a computing device; a non-volatile memory comprising a head and a platter located within the enclosure and configured to store data; a set of sensor devices, including the accelerometer sensor or the shock sensor, located within the enclosure having a first purpose of triggering parking of the head to prevent damage to the platter; and a controller coupled to the non-volatile memory and the set of sensor devices, wherein the controller is configured to: park the head in a safe position while waiting for input from a user; utilize the set of sensor devices for a second purpose of detecting a first set of motions for accessing the non-volatile memory; determine whether the first set of motions detected by the set of sensor devices is valid by at least: identifying a set of pauses between the first set of s
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Arvind Talukdar
Primary Examiner
Art Unit 2132


/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132